DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejection of claims 1-6, 8-11 and 16-18 as anticipated by Bastiaans of record in the previous Office Action mailed 12/8/2021 has been withdrawn due to Applicant's amendments and arguments filed in the response dated 2/4/2022.
The 35 U.S.C. 103 rejection of claim 13 over Bastiaans of record in the previous Office Action mailed 12/8/2021 has been withdrawn due to Applicant's amendments and arguments filed in the response dated 2/4/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 12 and 14 recite the limitation "the arrangement" in line 5-6.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is requested.
Claim 4 recites the limitation "the spaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.


Allowable Subject Matter
Claims 1-8, 10-14 and 16-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct feature of “wherein there is a gap between the honeycomb layers extending between the flexible side members allowing opposing faces of the two honeycomb layers to move apart when an item is inserted into the gap”, as recited in independent claim 1; the distinct feature of “flexible strips are from 100 to 200 gsm”, as recited in independent claim 7; the distinct feature of “cells having a maximum transverse dimension of 10 to 20 mm”, as recited in independent claim 12; and the distinct feature of “in which each of the honeycomb layers is 10 to 50 mm thick”, as recited in independent claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781

/Catherine A. Simone/Primary Examiner, Art Unit 1781